     Case 1:18-cv-00481-KD-MU Document 50 Filed 11/16/20 Page 1 of 1                     PageID #: 193


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DEREK HINDS,                                          )
    Plaintiff,                                        )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION: 1:18-00481-KD-MU
C.O. WETZEL, et al.,                                  )
      Defendants.                                     )

                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and a de novo determination of those portions of the recommendation to which objection is made, the

Report and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

October 21, 2020, is ADOPTED as the opinion of this Court.

        Accordingly, it is ORDERED that summary judgment is GRANTED in part and DENIED in

part as follows: DENIED as to Hinds' Eighth Amendment claims against Defendants Wetzel and Brown

related to the nighttime attack; and GRANTED as to Hinds' Fourteenth Amendment claim and Eighth

Amendment failure to intervene claim related to the T.V. room inmate assault against all Defendants.

        DONE and ORDERED this the 16th day of November 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
